Wiest, J.
The bill filed in this case raises the same questions presented in the appeal of Frank E. Hannan in the matter of the estate of William W. Hannan, deceased, this day decided, ante, 569, and the statement of facts there made will constitute the statement in this case. The bill was dismissed upon motion of defendants and plaintiff appealed. This case and the appeal from probate court were, by stipulation, submitted and heard together. The opinion in the law case disposes of this case and will stand also as the opinion herein.
The decree dismissing the bill is affirmed, with costs against plaintiff.
Clark, C. J., and McDonald, Bird, Sharpe, Moore,, Steere, and Fellows, JJ., concurred.